Citation Nr: 1612038	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to October 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a February 2009 decision, the Board denied the Veteran's claim for TDIU as well as his claims for increased ratings for his service-connected gunshot wound of the left shoulder and arm, and major depression.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a Memorandum Decision affirming the Board's decision to the extent it denied increased ratings, and vacating the decision to the extent it denied the TDIU claim.

In January 2012, the Board remanded the claim for TDIU for further development in accordance with the Court Memorandum Decision.  The case has now been returned for appellate review.  

This appeal was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in April 2006 prior to the rating decision on appeal that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed him of what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA treatment as well as VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was most recently afforded VA examinations in March 2014 and February 2015 addressing his service-connected disabilities and their functional impact on his employment.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Specifically, such examinations provide a complete description of the functional effects resulting from the Veteran's service-connected disabilities.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board accordingly finds no reason to remand for further examination.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the January 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2012 directed the AOJ to contact the Veteran and request that he provide information as to the amount he earned in the last year of mowing lawns or any other jobs.  In February 2012, the AOJ sent a letter to the Veteran requesting such information.  That same month the Veteran simply responded that he had not worked since he had surgery for colon cancer in 2002 to 2003 and provided no additional information.  No further evidence was provided concerning his earnings.  

The AOJ was also directed to obtain VA treatment records from February 2008 to the present.  Additional records were associated with the Veteran's Virtual VA record.  Further, the AOJ was also ordered to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in March 2014 and February 2015 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the January 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Analysis

The Veteran is seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected gunshot wound of the left shoulder and arm is evaluated currently as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303, effective June 17, 1982.  His service-connected major depression is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective October 1, 1988.  Service connection also is in effect for diabetes mellitus, evaluated as 10 percent disabling, effective July 13, 2006.  The Veteran's current combined disability rating for compensation is 60 percent, effective July 13, 2006. See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.

In his VA March 2006 Application For Increased Compensation Based on Unemployability, the Veteran stated that his service-connected disabilities had affected his full-time employment since 1981.  He had last worked full-time in September 1985 and became too disabled to work sometime in 1986. 

In an April 2006 letter, the Veteran's representative stated that the Veteran last worked for a construction company around 1985, but could not provide further information.  The representative also pointed out that Veteran had reported that he did odd jobs, including yard work, for Mrs. H.S. until March 2006 when she died.  In an attached statement, the Veteran reported that he experienced daily depression and left shoulder pain.   

The Veteran was afforded a VA examination in April 2006 to address his service-connected left shoulder disability.  At such time, he reported weakness in his left hand grip.  It was noted that the Veteran was right-hand dominant.  The Veteran denied using any assistive devices.  Although he currently was unemployed, he was able to complete his work while employed, but had trouble lifting heavy objects.  He denied being incapacitated at any time because of his injury.  He also was independent in his activities of daily living, transfers, and ambulation. 

On VA mental health examination in May 2006, the Veteran reported that he had been unemployed since 1986, which he related to his nervousness, depression, and physical difficulty with disabilities.  He worked as a forklift operator in construction after his separation from service in 1971.  His last job was as a carpenter.  He also reported doing some odd jobs off and on.  The VA examiner noted that the Veteran had been unemployed since 1986 and had lost no time from work.  This examiner also stated that the Veteran's psychiatric symptoms appear to result in a moderate industrial dysfunction. 

The Veteran was afforded another VA examination in October 2007.  The Veteran reported that, following his separation from service in 1971, he worked at several different jobs.  His last job was cutting grass and he last worked in 2002.  The Veteran complained of his arm getting weak and hurting a lot when lifting heavy objects.  He also reported weakness with overhead lifting.  Again, the Veteran did not have a problem with daily activities.  The VA examiner concluded that the Veteran's service-connected gunshot wound to the left shoulder and arm did not prevent him from doing his usual occupation of cutting grass, which he stopped doing in 2002.  The examiner saw no evidence why the Veteran's shoulder disorder would make him unemployable at this time. 

On VA psychiatric examination in November 2007, the Veteran reported that, when he was working, he missed 2 to 3 weeks out of 5 to 6 months during an inpatient psychiatric admission.  The VA examiner noted that the Veteran was almost living a retired life and had not worked in the past 2 years.  The VA examiner also stated that there would not be any problem in the Veteran performing lawn mowing work as his major depressive disorder was almost in significant remission.  He also noted that the Veteran would be limited in his work performance due to his medical physical and age condition and not psychiatric reasons.  Finally, this examiner noted that, in the past, the Veteran's employment was affected 50 percent by his psychiatric diagnosis.

The Court in its Memorandum Decision vacated the Board's decision because the Board had made no finding as to how the Veteran's earnings at lawn mowing compared to the poverty threshold, or consider the combined effect of his three service-connected disabilities.  Moreover, the VA examiners did not otherwise opine as to how the Veteran's service-connected disabilities would generally affect his ability to secure and follow substantially gainful employment.  As such, the Court vacated the prior Board decision.  Subsequently, the Board sought further development, to include additional VA examinations with opinions. 

Again, as noted above, the Veteran did not provide any further information concerning his earnings at lawn mowing, except to indicate that he lasted worked in 2002 to 2003 following colon cancer surgery.  

On remand, the Veteran was afforded a general medical examination in March 2014.  With respect to the Veteran's diabetes mellitus, type II, the examiner found that such disorder did not impact his ability to work.  The Veteran's diabetes mellitus was well-controlled on diet alone and he did not have any secondary complications.  The examiner indicated that the Veteran's left shoulder disability did impact his ability to work in that the Veteran would have difficulty performing physical or sedentary task/activities that required lifting his left arm above shoulder level or carrying weight greater than 5 to 10 pounds.  With respect to the question of unemployability, the examiner opined that the Veteran would have difficulty performing physical or sedentary occupation that required lifting his left arm above shoulder level repetitively or for prolonged periods, carrying weight greater than 5-10 pounds, and pushing/pulling weight greater than 10-15 pounds.

On mental health examination in February 2015, the examiner observed that the Veteran's major depressive disorder included symptoms of sadness, poor appetite, fatigue, and ruminative thoughts.  The examiner opined that, although there may be limitations on his ability to maintain employment, the Veteran's moderate symptoms do not completely prevent him from engaging in gainful employment with physical or sedentary work.
  
As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, supra.  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, supra.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the March 2014 and February 2015 examiners are highly probative.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  As noted above, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a). Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extraschedular basis so as to require referral to the VA Director of C&P.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed since 1985, including throughout the pendency of this appeal; however, as two different VA examiners noted in March 2014 and February 2015, the functional effects from his service-connected disabilities would not preclude him from engaging in gainful employment.

In this regard, there is no evidence that the Veteran's service-connected diabetes mellitus impacts his ability to work.  Moreover, while the February 2015 VA psychiatric examiner observed some limitations associated with the Veteran's depression, the examiner still found that the Veteran would be able to work in physical or sedentary employment.  Likewise, while functional limitations in connection with the Veteran's left shoulder disability were observed, the March 2014 VA examination report does not show that such limitations preclude employment.  The Board finds it significant that the Veteran could still perform all of his activities of daily living as documented in all of the VA examination reports.  Moreover, the record shows that he was still able to perform the physically demanding tasks of a lawn mowing and other odd jobs until he quit working in 2002 following colon cancer surgery.  

In sum, while the examiners observed limitations that impacted the Veteran's ability to work in his usual field, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, preclude his ability to work.  Importantly, the only medical opinions addressing this matter weigh against the claim.  In this regard, all of the examiners indicated that the Veteran could still perform physical and/or sedentary work even in light of the limitations associated with his service-connected disabilities and provided a rationale for such determinations.  

Although there was a question as to whether the Veteran's lawn mowing employment was considered only marginal employment, in light of the findings above that the Veteran is not precluded from substantially gainful employment in general, the question of whether this employment was only marginal is irrelevant.

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


